        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 1 of 12

                                                                                         FILED
                                                                                  U.S. DISTRICT COURT ~
                                                                              EASTERN DISTRICT ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


RANDAL HUFF, Individually and
on behalf of All Others Similarly Situated


vs.                                    No. 3:19-cv-i!/;i-B.W/


PREFERRED FAMILY HEALTHCARE,
INCORPORATED; and QUAPAW HOUSE, INC.                                               DEFENDANTS
                            This case assigned to District J
                            and to Magistrate Judge-~:µ~~~~..,,.-
                   ORIGINAL COMPLAINT- COLL


       COMES NOW Plaintiff Randal Huff, individually and on behalf of all others

similarly situated, by and through his attorneys Daniel Ford and Josh Sanford of

Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action against

Defendant Preferred Family Healthcare, Incorporated, and Quapaw House, Inc.

(hereinafter collectively, "Defendant"), he does hereby state and allege as follows:

                               I.   PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff Randal Huff, individually and

on behalf of other Mental Health Professionals employed by Defendant at any time

within a three-year period preceding the filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. ("FLSA") and the Arkansas Minimum Wage Act, Ark. Code Ann.§ 11-4-201,

et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, costs, including a reasonable attorney's fee as a result of

                                             Page 1 of 12
              Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                              Original Complaint-Collective Action
         Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 2 of 12



Defendant's failure to pay Plaintiff and other Mental Health Professionals lawful

overtime compensation for hours worked in excess of forty (40) hours per week.

        3.       Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA as described, infra.

                               II.     JURISDICTION AND VENUE

        4.       The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

        5.       Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint.

        6.       Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA

claims pursuant to 28 U.S.C. § 1367(a).

        7.       The acts complained of herein were committed and had their principal

effect against Plaintiff within the Jonesboro Division of the Eastern District of Arkansas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

        8.       Defendant does business in this district and a substantial part of the

events alleged herein occurred in this District.

        9.       The witnesses to overtime violations alleged in this Complaint reside in

this District.

        10.      On information and belief, the payroll records and other documents related

to the payroll practices that Plaintiff challenges are located in this District.

                                                Page 2 of 12
                 Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_ _
                                 Original Complaint-Collective Action
         Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 3 of 12



                                      Ill.    THE PARTIES

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Plaintiff Randal Huff is a citizen and resident of Shelby County,

Tennessee.

       13.     Plaintiff worked for Defendant as a Mental Health Professional within the

three (3) years preceding the filing of this Complaint, primarily in Defendant's Marion,

Arkansas location.

       14.     Plaintiff was paid an hourly rate.

       15.     At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the Fair Labor Standards Act 29 U.S.C. § 201, et

seq.

       16.     Separate Defendant Preferred Family Heatlhcare, Incorporated is a

nonprofit corporation created and existing under and by virtue of the laws of the State of

Missouri, registered to do business in the State of Arkansas, providing substance abuse

treatment, prevention, and mental health services in over 145 locations located

throughout Arkansas, Missouri, Oklahoma, Kansas and Illinois.

       17.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of exercise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

       18.     During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

                                              Page 3 of 12
               Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                U.S.D.C. (E.D. Ark.) No. 3:19-cv-_ _
                               Original Complaint-Collective Action
        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 4 of 12



selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person.

      19.    Defendant's principal address is 900 East LaHarpe Street, Kirksville,

Missouri 63501.

      20.    Defendant's registered agent for service of process in the State of

Arkansas is Julie Ann Meyer, 9219 Sibley Hole Road, Little Rock, Arkansas 72209.

      21.    Defendant was at all times -relevant hereto Plaintiff's employer, as well as

the employer of the members of the class, and is and has been engaged in interstate

commerce as that term is defined under the FLSA.

      22.    Within the past three (3) years preceding the filing of this Complaint,

Defendant continuously employed at least four employees, including Plaintiff.

      23.    Separate Defendant Quapaw House, Inc., is a nonprofit corporation

created and existing under and by virtue of the laws of the State of Arkansas, registered

to do business in the State of Arkansas, providing substance abuse treatment,

prevention, and mental health services in over 35 locations across the state of

Arkasnas.

      24.    Separate Defendant's annual gross volume of sales made or business

done was not less than $500,000.00 (exclusive of exercise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the filing of this

complaint.

      25.     During each of the three years preceding the filing of this Complaint,

Separate Defendant employed at least two individuals who were engaged in interstate

commerce or in the production of goods for interstate commerce, or had employees

                                            Page4of 12
             Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                              U.S.D.C. (E.D. Ark.} No. 3:19-cv-__
                             Original Complaint-Collective Action
         Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 5 of 12



handling, selling, or otherwise working on goods or materials that had been moved in or

produced for commerce by any person.

       26.     Separate Defendant Quapaw House, lnc.'s principal address is 276

Linden Street, Hot Springs National Park, Arkansas 71913.

       27.     Separate Defendant Quapaw House, lnc.'s registered agent for service of

process in the State of Arkansas is Casey Bright, 276 Linden Street, Hot Springs

National Park, Arkansas 71913.

       28.     Separate Defendant was at times relevant hereto Plaintiff's employer, as

well as the employer of the members of the class, and is and has been engaged in

interstate commerce as that term is defined under the FLSA.

       29.     Within the past three (3) years preceding the filing of this Complaint,

Defendant continuously employed at least four employees, including Plaintiff.

       30.     Separate Defendant Quapaw House, Inc., is liable both as Plaintiff's direct

employer following its takeover of certain clinics from Separate Defendant Preferred

Family Healthcare, Incorporated, and under the doctrine of successor liability.

       31.     Separate Defendant Quapaw House, Inc., maintained a continuity of the

business being provided by Separate Defendant Preferred Family Healthcare,

Incorporated, taking over and offering similar or identical services at the same

locations. 1

       32.     Separate Defendant Quapaw House, Inc., likely had knowledge of the

violations at the time it took over the business, considering a lawsuit against Separate


                See, https://www.quapawhouseinc.org/pfhclients, a page of Separate Defendant Quapaw
House, lnc.'s website relating to the transition of services to Separate Defendant Preferred Family
Healthcare, Incorporated clients following its purchase of the business. Last accessed July 8, 2019.
                                                Page 5 of 12
                Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                                 Original Complaint-Collective Action
            Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 6 of 12



Defendant Preferred Family Healthcare, Incorporated relating to similar violations as

this case was pending at the time of the sale and was part of both public record and

publications covering issues relating to Preferred Family Healthcare. 2

        33.      Because the continuation of business between the two separate

defendants, the two entities effectively operated as one employer as it relates to Plaintiff

and the proposed collective, and Plaintiff will collectively refer to them collectively as

"Defendant" herein.

                           IV. REPRESENTATIVE ACTION ALLEGATIONS

        34.      Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all

persons similarly situated as Mental Health Professionals who were or are employed by

Defendant and who are entitled to payment for all of their overtime wages that ,

Defendant failed to pay from three years prior to the date of the filing of this lawsuit,

through the time of the trial of this case.

        35.      Plaintiff is unable to state the exact number of the class but believes that

the class's membership is more than 1000 persons.

        36.      Defendant can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendant.

        37.      The names and physical and mailing addresses of the FLSA collective

action Plaintiffs are available from Defendant, and notice should be provided to the

FLSA collective action Plaintiffs via text message and first class mail to their last known

physical and mailing addresses as soon as possible.

        2
                 See, Frances Smith, et al. v. Preferred Family Healthcare, Inc., 1:17-cv-82-JLH (E.D. Ark.
Oct. 2, 2017).
                                                Page 6 of 12
                 Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                  U.S.D.C. (E.D. Ark.) No. 3:19-cv-_ _
                                 Original Complaint-Collective Action
        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 7 of 12



       38.    The email addresses of many of the FLSA collective action Plaintiffs are

available from Defendant, and notice should be provided to the FLSA collective action

Plaintiffs via email to their last known email addresses as soon as possible.

       39.    The cellular telephone numbers of the FLSA collective action Plaintiffs are

available from Defendant, and notice should be provided to the FLSA collective action

Plaintiffs via text message as soon as possible.

       40.    The proposed FLSA class members are similarly situated in that they have

been subject to uniform practices by Defendant which violated the FLSA, including:

       A.      Defendant's uniform failure to compensate employees pursuant to the

requirements of the FLSA; and

       8.      Defendant's failure to pay members of the class proper overtime

compensation in violation of the FLSA, 29 U.S.C. § 201 et seq.

                             V.       FACTUAL ALLEGATIONS

       41.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Original Complaint as if fully set forth in this section.

       42.     Plaintiff worked for Defendant from 2010 to November of 2018 as a Mental

Health Professional in multiple locations, including locations in Marion, Jonesboro and

Trumann.

       43.     Defendant directly hired Plaintiff and other similarly-situated employees,

paid them wages and benefits, controlled their work schedules, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding their employment.



                                             Page 7 of 12
              Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                              Original Complaint-Collective Action
        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 8 of 12



       44.     Plaintiff and other similarly-situated employees performed duties such as

providing mental health treatment, contacting Defendant's clients, attending meetings,

scheduling appointments, filling out relevant paperwork, billing clients, etc.

       45.     Plaintiff and other similarly-situated employees worked in excess of forty

(40) hours per week throughout their tenure with Defendant.

       46.     Plaintiff and other similarly-situated employees were classified as hourly

employees and regularly worked in excess of forty (40) hours per week.

       47.     Defendant did not pay Plaintiff or similarly-situated employees one and

one-half times their regular rate for hours in excess of forty (40) in a week.

       48.     It was Defendant's commonly applied policy to only pay Plaintiff, other

Mental Health Professionals for the hours in which they billed Defendant's patients.

       49.    The work that Plaintiff and the class members performed was not all

billable to Defendant's clients; therefore not all of the work was compensated.

       50.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other Mental Health Professionals violated the FLSA.

                               VI.     LEGAL ALLEGATIONS

       51.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                        A.     Individual Allegations under the FLSA

       52.     29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee's regular rate for all hours that the employee works in excess of

forty (40) per week. 29 U.S.C.S. § 207 (LEXIS 2013).




                                             Page 8 of 12
              Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                              Original Complaint-Collective Action
        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 9 of 12



       53.    Defendant violated Section 778.208 of Title 29 of the Code of Federal

Regulations by failing to pay Plaintiff and other similarly-situated employees the proper

overtime premium.

       54.    Defendant's conduct and practice, as described above, have been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       55.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated damages, pre-

judgment interest, civil penalties and costs, including reasonable attorney's fees as

provided by the FLSA.

                 B.      FLSA § 216(b) Representative Action Allegations

       56.    Plaintiff brings this collective action on behalf of all Mental Health

Professionals employed by Defendant to recover monetary damages owed by

Defendant to Plaintiff and members of the Putative Class for all the overtime

compensation for all the hours he and they worked in excess of forty (40) each week.

       57.    Plaintiff brings this action on behalf of himself individually and all other

similarly situated employees, former and present, who were and/or are affected by

Defendant's willful and intentional violation of the FLSA.

       58.    In the past three years, Defendant has employed hundreds of Mental

Health Professionals.

       59.    Like Plaintiff, these Mental Health Professionals regularly worked more

than 40 hours in a week.




                                             Page 9 of 12
              Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                              Original Complaint-Collective Action
        Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 10 of 12



       60.    Defendant failed to pay these employees the proper overtime wages.

Because these employees are similarly situated to Plaintiff, and because they are owed

overtime for the same reasons, the opt-in class is properly defined as:

       All Mental Health Professionals or Who Worked in More Than Forty
       (40) Hours in Any Week.

       61.    This group includes, but is not necessarily limited to, hourly paid workers

employed in States where Defendant does business.

                       C.     Individual Allegations Under the AMWA

       62.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Arkansas Code Annotated§§ 11-4-203(4).

       63.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       64.    Defendant failed to pay Plaintiff all overtime wages owed, as required

under the AMWA.

       65.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       66.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, costs, and a reasonable attorney's

fee provided by the AMWA for all violations which occurred beginning at least three (3)

years preceding the filing of Plaintiff's initial complaint, plus periods of equitable tolling.

       67.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the AMWA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.


                                            Page 10 of 12
              Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                               U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                              Original Complaint-Collective Action
       Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 11 of 12



                                VII.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Randal Huff, individually and on

behalf of all others similarly situated, respectfully prays that Defendants be summoned

to appear and to answer herein as follows:

       (a)     That Defendants be required to account to Plaintiff, the class and

collective members, and the Court for all of the hours worked by Plaintiff and the class

members and all monies paid to them;

       (b)     A declaratory judgment that Defendants' practices alleged herein violate

the Fair Labor Standards Act, 29 U.S.C. §201, et seq., the AMWA, and their relating

regulations;

       (c)     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       (d)     Judgment for damages for all unpaid overtime compensation under the

Fair Labor Standards Act, 29 U.S.C. §201, et seq., the AMWA, and their relating

regulations;

       (e)     Judgment for liquidated damages pursuant to the Fair Labor Standards

Act, 29 US.C. §201, et seq., the AMWA, and their relating regulations in an amount

equal to all unpaid overtime compensation owed to Plaintiff and members of the

Collective during the applicable statutory period;

       (f)     An order directing Defendants to pay Plaintiff and members of the

Collective prejudgment interest, reasonable attorney's fees and all costs connected with

this action; and



                                             Page 11 of 12
               Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                U.S.D.C. (E.D. Ark.) No. 3:19-cv-__
                               Original Complaint-Collective Action
.   '
        ,.
                       Case 3:19-cv-00193-BSM Document 1 Filed 07/08/19 Page 12 of 12



                   (g)      Such other and further relief as this Court may deem necessary, just and

             proper.

                                                                           Respectfully submitted,

                                                                           RANDAL HUFF, Individually and
                                                                           on Behalf of all Others Similarly
                                                                           Situated, PLAINTIFF

                                                                           SANFORD LAW FIRM, PLLC
                                                                           One Financial Center
                                                                           650 South Shackleford, Suite 411
                                                                           Little Rock, Arkansas 72211
                                                                           Telephone: (501) 221-0088
                                                                           Facsimile: (888) 787-2040




                                                                           Ark Bar No. 2 15079
                                                                           daniel


                                                                           Joh
                                                                           Ar   arNo.2001037
                                                                           josh@sanfordlawfirm.com




                                                          Page 12 of 12
                            Randal Huff, et al. v. Preferred Family Healthcare, Incorporated, et al.
                                             U.S.D.C. (E.D. Ark.) No. 3:19-cv-_
                                            Original Complaint-Collective Action
